Citation Nr: 9924711	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  98-06 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than October 21, 
1982, for a compensable 10 percent rating for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
August 1969.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO), consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed, and after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case, or within 
the remaining one year period following notification of the 
decision being appealed.  The present case arises from an 
August 1997 rating action, in which service connection was 
awarded for tinnitus, effective from August 1969, and a 10 
percent disability evaluation assigned, effective from 
October 1982.  The veteran disagreed with the date from which 
he was assigned a compensable rating in a written statement 
received from him in October 1997, and a statement of the 
case was issued in March 1998.  In May 1998, a substantive 
appeal was received, and in April 1999, the veteran appeared 
before the undersigned at a hearing conducted at the RO.  


FINDINGS OF FACT

1.  The veteran submitted his original application for VA 
benefits in August 1969, seeking to establish service 
connection for hearing loss.  

2.  The veteran's service medical records revealed the onset 
of bilateral hearing loss in service due to acoustic trauma, 
and the report of an examination conducted for VA purposes in 
November 1969, confirmed the presence of hearing loss and 
also revealed complaints of occasional ringing in the ears.  

3.  In a February 1970 rating action, the RO granted service 
connection for defective hearing, effective from August 1969.  

4.  Following a 1974 claim for an increased rating, the RO 
assigned a 20 percent evaluation for the veteran's bilateral 
hearing loss, effective from July 1974.  

5.  Following claims for increased ratings submitted in 
October 1983 and June 1984, the RO confirmed the 20 percent 
evaluation assigned for the veteran's hearing loss in a July 
1984 rating action.  

6.  In the August 1997 rating action that is the subject of 
this appeal, the RO concluded that its February 1970 rating 
action was erroneous for having failed to grant service 
connection for tinnitus, and, therefore, awarded service 
connection for that disability at a noncompensable level, 
effective from August 1969, and at a 10 percent rate, 
effective from October 1982.   

7.  Inasmuch as the RO concluded that the veteran's original 
application for benefits included a claim for service 
connection for tinnitus, and awarded service connection for 
that disability, effective from 1969, the issue as to the 
proper rating for tinnitus was pending since that time.  

8.  The evidence of record establishes that the veteran has 
experienced persistent tinnitus as a symptom of acoustic 
trauma since 1969.  

9.  Effective from March 10, 1976, the Schedule for Rating 
Disabilities, has provided for a 10 percent disability 
evaluation for tinnitus as a symptom of acoustic trauma. 


CONCLUSION OF LAW

The criteria for an effective date of March 10, 1976, but no 
earlier, for a 10 percent rating for tinnitus have been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.114, 
3.400(o)(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran seeks to establish an earlier 
effective date for the assignment of a 10 percent disability 
rating for tinnitus.  The facts are not in dispute, and may 
be briefly summarized.  

The record shows that following his initial application for 
benefits in August 1969, the veteran was awarded service 
connection for defective hearing in a February 1970 rating 
action, effective from August 1969, the day following his 
discharge from service.  At the same time, he was assigned a 
noncompensable disability evaluation.  In July 1974, the 
veteran sought to establish an increased rating for his 
hearing loss, and in a January 1975 rating action, the RO 
increased the veteran's disability evaluation to 20 percent.  
This was made effective from the date of the veteran's claim.  
Thereafter, the record reflects that the veteran sought to 
establish an increased rating for his hearing loss in claims 
submitted in October 1983, and June 1984.  These were denied, 
however, in a July 1984 rating action, and the veteran's 
disability evaluation remained at 20 percent.  In May 1994, 
the veteran again sought to establish an increased rating for 
his hearing loss.  That claim was denied, and the veteran 
eventually appealed that decision to the Board.  In its July 
1997 decision, which denied the veteran's claim for an 
increased rating, the Board noted that there was evidence 
suggesting that the veteran had raised the issue of 
entitlement to service connection for tinnitus.  As that 
specific claim had not been developed on appeal, the Board 
did not address its merits, but referred the matter to the RO 
for action.  

The RO addressed this issue in an August 1997 rating action, 
concluding that its original rating decision of February 
1970, was clearly and unmistakably erroneous to the extent 
that it failed to include an award of service connection for 
tinnitus.  In that regard, it was noted that the veteran's 
service records had showed the veteran sustained his hearing 
loss as a result of acoustic trauma from in his work on the 
flight deck of an aircraft carrier.  It was also observed 
that the veteran complained of tinnitus when examined for VA 
purposes in November 1969, as well as on a document he 
submitted in November 1970.  Furthermore, the RO noted that 
tinnitus complaints were recorded in the succeeding years, 
including when the veteran was examined as recently as 
November 1996.  Accordingly, the RO awarded service 
connection for tinnitus, effective from August 1969. 

With respect to the assignment of a disability evaluation for 
tinnitus, the Board notes that pursuant to the Schedule for 
Rating Disabilities in effect at the time of the RO's August 
1997 decision, persistent tinnitus as a symptom of acoustic 
trauma would warrant a 10 percent rating.  Although the 
evidence showed that the veteran has had persistent tinnitus 
since 1969, the RO did not award a compensable evaluation for 
that disability from the date it established service 
connection, because prior to March 10, 1976, a compensable 
evaluation for tinnitus could only be assigned as a symptom 
of brain trauma or cerebral arteriosclerosis.  Effective 
March 10, 1976, these regulations were changed such that 
persistent tinnitus as a symptom of acoustic trauma would 
also warrant a 10 percent rating.  (See 41 Fed. Reg. 11298, 
March 18, 1976.)  The RO reasoned, however, that because the 
first claim the veteran filed after this change in the Rating 
Schedule was in October 1983, the 10 percent rating could not 
be awarded any earlier than the previous year, October 1982.  

In reaching this conclusion, the RO apparently referred to 
the regulations that address the effective date for increased 
compensation, which provide that increased disability 
compensation shall be made effective the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if a claim is received within one 
year from such date, otherwise, the date of receipt of the 
claim.  38 U.S.C.A. § 5110(a)(2); 38 C.F.R. § 3.400(o)(2).  
The RO also cited to the provisions of 38 C.F.R. § 3.114, 
which set forth that where compensation is awarded or 
increased, pursuant to a liberalizing law, the effective date 
of such award shall not be any earlier than the effective 
date of the liberalizing law, except that where a claim is 
reviewed on the initiative of VA more than one year after the 
effective date of the liberalizing law, benefits may be 
authorized for a period of one year prior to the date of 
administrative determination of entitlement.  38 C.F.R. 
§ 3.114(a) (2).  

Thus, having concluded that service connection was warranted 
for tinnitus, and that a compensable evaluation was also 
warranted, the RO searched the record for the first claim the 
veteran submitted after the 1976 change in the rating 
schedule went into effect, to determine the effective date 
for that compensable evaluation.  That claim was submitted in 
October 1983.  Then, on the authority of the above cited 
regulations, (38 C.F.R. §§ 3.114(a)(2), 3.400(o)(2)), the RO 
awarded the 10 percent rating, effective from one year prior 
to the veteran's claim.  

The Board must observe, however, that since the RO concluded 
that the February 1970 rating action was erroneous to the 
extent it failed to award service connection for tinnitus 
and, in fact, service connection has now been awarded for 
that disability effective from 1969, it must also have been 
concluded that the issue of entitlement to service connection 
for tinnitus had been pending since the veteran's initial 
application for benefits in 1969.  That being the case, it 
necessarily follows that the question of the proper 
disability evaluation for tinnitus had also remained pending 
since 1969.  

Looking back from the 1990's, to address the question as to 
the appropriate rating for this particular disability, which 
has now been pending some 30 years, it is clearly 
impermissible to assign a compensable evaluation any earlier 
than in March 1976, when the regulations first authorized 
compensation for persistent tinnitus as a symptom of acoustic 
trauma.  See 38 U.S.C.A. § 5110(g).  Indeed, at the close of 
the April 1999 hearing, the veteran's representative 
specifically asked only that the 10 percent rating be made 
effective from March 1976.  When the question has been 
pending since 1969, however, it is not necessary to look for 
another claim for benefits after the March 1976 change in the 
rating schedule, from which to calculate an effective date 
for the award of compensation.  With the matter still open, 
and the record demonstrating that the veteran has experienced 
persistent tinnitus as a symptom of acoustic trauma since 
1969, the effective date for a compensable rating due to this 
condition is simply the date on which the law first allowed 
for it.  Accordingly, the criteria to establish March 10, 
1976, as the effective date for the 10 percent rating for the 
veteran's tinnitus are met.

 
ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, an effective date of March 10, 1976, for a 
10 percent rating for tinnitus, is granted.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 

